UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4032


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BOBBY WAYNE DEBNAM,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-cr-00100-BO-1)


Submitted: August 16, 2018                                        Decided: August 21, 2018


Before GREGORY, Chief Judge, TRAXLER and DIAZ, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam opinion.


Jorgelina E. Araneda, ARANEDA LAW FIRM, Raleigh, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bobby Wayne Debnam pled guilty pursuant to a plea agreement to possession with

intent to distribute 500 grams or more of cocaine and 100 grams or more of a mixture

containing heroin and fentanyl in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) (2012), and

possession of a firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C.

§ 924(c)(1)(A)(i) (2012). Debnam received a sentence within the advisory Sentencing

Guidelines. Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967)

indicating that there are no meritorious arguments for appeal, but raising for the court’s

consideration whether the within-Guidelines sentence was unreasonable. Debnam has

filed a pro se supplemental brief raising several issues concerning his sentence. The

Government has moved to dismiss the appeal in light of Debnam’s waiver of his appellate

rights. We grant the motion to dismiss, dismiss the appeal in part and affirm in part.

       “A criminal defendant may waive the right to appeal if that waiver is knowing and

voluntary.” United States v. Tate, 845 F.3d 571, 574 n.1 (4th Cir. 2017); United States v.

Copeland, 707 F.3d 522, 528 (4th Cir. 2013). To determine whether the waiver is knowing

and voluntary, we often look to the sufficiency of the plea colloquy and whether the district

court questioned the defendant about the appeal waiver, but ultimately the determination

turns on “the totality of the circumstances.” Copeland, 707 F.3d at 528 (internal quotation

marks omitted). In evaluating the totality of the circumstances, we consider “the particular

facts and circumstances surrounding [the] case, including the background, experience, and

conduct of the accused.” United States v. Blick, 408 F.3d 162, 169 (4th Cir. 2005) (internal


                                             2
quotation marks omitted). We “will enforce the waiver if it is valid and the issue appealed

is within the scope of the waiver.” Copeland, 707 F.3d at 528 (internal quotation marks

omitted). Upon our review of the record, and in light of counsel’s decision not to claim

otherwise, we conclude that Debnam knowingly and voluntarily waived his right to appeal

his convictions and a sentence within or below the Sentencing Guidelines range.

Accordingly, counsel’s claim that the sentence was unreasonable, being within the scope

of the appeal waiver, is barred from review.

       We have reviewed Debnam’s issues contained in his pro se supplemental brief and

conclude that most of the issues are within the scope of the appeal waiver and will not be

reviewed. To the extent that Debnam raises an Eighth Amendment challenge to his

sentence, we conclude that the issue is without merit.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal that are outside the scope of the appeal waiver or

are not waivable by law. Accordingly, we grant the Government’s motion to dismiss and

dismiss the appeal in part and affirm the district court’s judgment as to any issue not

precluded by the appeal waiver. This court requires that counsel inform Debnam, in

writing, of the right to petition the Supreme Court of the United States for further review.

If Debnam requests that a petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move in this court for leave to withdraw from

representation. Counsel’s motion must state that a copy thereof was served on Debnam.

We dispense with oral argument because the facts and legal contentions are adequately


                                               3
presented in the materials before this court and argument would not aid the decisional

process.

                                          DISMISSED IN PART; AFFIRMED IN PART




                                          4